NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3553
                                      ___________

                                    BILLA SINGH,
                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A070-888-807)
                     Immigration Judge: Honorable Jesus Clemente
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 11, 2012

         Before: SLOVITER, GREENAWAY, JR. and COWEN, Circuit Judges

                             (Opinion filed: July 25, 2012 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Billa Singh petitions for review of a Board of Immigration Appeals (BIA) decision

that dismissed his appeal. He argues that the BIA erred in sustaining his removal and

                                            1
denying his application for cancellation of removal; that the Government impermissibly

initiated removal proceedings after the expiration of the relevant statute of limitations;

and that the agency denied him due process. For the following reasons, we disagree with

Singh and will deny his petition for review.

                                               I.

       Singh is a native and citizen of India who entered the United States in 1992 and

adjusted to lawful permanent resident (LPR) status in 2005. In or around 2004, FBI

agents began to investigate a “credit card bust-out scheme,” which allegedly began in

2001. Singh, who was implicated in the scheme, was arrested at JFK airport (where he

was returning from abroad) in 2008. He was paroled into the United States for the

purpose of prosecution.

       The indictment charged Singh with one count of violating 18 U.S.C. § 1029(b)(2):

       [k]nowingly and with intent to defraud conspir[ing] to effect transactions
       with one or more access devices issued to another person or persons, to wit:
       credit cards, to receive payment and other things of value during a one-year
       period, the aggregate value of which was equal to or greater than $1,000, in
       a manner affecting interstate commerce, in violation of Title 18, United
       States Code, Section 1029(a)(5) .

Administrative Record (A.R.) 247. Overt acts included receiving approximately $11,000

in “proceeds of the conspiracy” from an associate. A.R. 247. Singh pleaded guilty and

received a eighteen-month custodial sentence. A.R. 272–73.

       In 2010, Singh was served with a Notice to Appear, which recited the above and

charged him with inadmissibility under 8 U.S.C. § 1182(a)(2)(A)(i)(I), a statute rendering

                                               2
inadmissible aliens who have been “convicted of, or who admit[] having committed, or

who admit[] committing acts which constitute the essential elements of a crime involving

moral turpitude . . . or an attempt or conspiracy to commit such a crime.”1 Singh

attempted to terminate removal proceedings by contesting the grounds for removal, and

also applied for cancellation of removal under 8 U.S.C. § 1229b(a).

       In an oral decision, the Immigration Judge (IJ) held that Singh’s crime involved

moral turpitude, thus satisfying the grounds of inadmissibility. A.R. 34–35. The IJ also

determined that Singh was ineligible for cancellation of removal, because (inter alia) he

was convicted of an offense qualifying as an aggravated felony under 8 U.S.C.

§ 1101(a)(43); his application was thus pretermitted and denied. A.R. 26, 40. On appeal,

the BIA concluded that 1) Singh’s crime was one involving moral turpitude; 2) Singh’s

offense was an aggravated felony, thus rendering him statutorily ineligible for

cancellation of removal; and 3) the Government had not impermissibly commenced

removal proceedings outside of the five-year limitations period of 8 U.S.C. § 1256(a).

A.R. 4–5. Singh now seeks review of the BIA’s decision.

                                            II.

       Because Singh was adjudged inadmissible for having committed a crime of moral



1 “Lawful permanent residents who have committed an offense under 8 U.S.C.
§ 1182(a)(2) are considered to be arriving aliens when they present themselves for
admission into the United States.” Mejia-Rodriguez v. Holder, 558 F.3d 46, 48 (1st Cir.
2009) (citations omitted).


                                             3
turpitude, our jurisdiction is limited by 8 U.S.C. § 1252(a)(2)(C). However, as this

petition for review raises primarily questions of law, we retain jurisdiction under 8 U.S.C.

§ 1252(a)(2)(D) to “review the [agency’s] legal determinations de novo,” subject to

applicable canons of deference. Santos-Reyes v. Att’y Gen., 660 F.3d 196, 199 (3d Cir.

2011); see also Denis v. Att’y Gen., 633 F.3d 201, 205 (3d Cir. 2011) (exercising review

over aggravated felony determination); Mehboob v. Att’y Gen., 549 F.3d 272, 275 (3d

Cir. 2008) (same, but for moral turpitude offense). “Because the BIA rendered its own

opinion regarding . . . removability under the [Immigration and Nationality Act], we

review the decision of the BIA and not the IJ.” Totimeh v. Att’y Gen., 666 F.3d 109, 113

(3d Cir. 2012). Our analysis is limited to the record compiled before, and rationale

offered by, the BIA. See Berishaj v. Ashcroft, 378 F.3d 314, 330 (3d Cir. 2004).

                                             III.

a) Statute of Limitations

       We begin by addressing Singh’s claim that the removal proceedings were

impermissible under 8 U.S.C. § 1256(a). 2 He argues that the law of this Circuit—



2 This provision reads, in pertinent part:

       “If, at any time within five years after the status of a person has been
       otherwise adjusted under the provisions of section 1255 or 1259 of this title
       or any other provision of law to that of an alien lawfully admitted for
       permanent residence, it shall appear to the satisfaction of the Attorney
       General that the person was not in fact eligible for such adjustment of
       status, the Attorney General shall rescind the action taken granting an
       adjustment of status to such person and cancelling removal in the case of

                                              4
specifically, Garcia v. Att’y Gen., 553 F.3d 724 (3d Cir. 2009) and Bamidele v. INS, 99

F.3d 557 (3d Cir. 1996)— “required the agency to initiate procedures to rescind [his]

grant of permanent residence rather than place [him] into removal proceedings once it

became aware that his alleged criminal conduct rendered him potentially ineligible to

adjust his status.” Pet’r’s Br. 23. He notes that his status was conditionally adjusted in

2002, with conditions removed in 2005; and while the Government was aware of his

criminal conduct in 2004, it did not seek to remove him until 2010.

       The cases he cites, however, do not support his reading of the statute, which by its

terms relates only to disputes arising from an adjustment of status. Indeed, we have

explained that the statute of limitations bar on deportation is “narrow,” applying only

when the underlying removal is based on an attack on the adjustment itself. Garcia, 553

F.3d at 728 (quoting Bamidele, 99 F.3d at 564). A recent opinion, Malik v. Attorney

General, 659 F.3d 253 (3d Cir. 2012), reaffirmed this crucial distinction. Id. at 257

(stressing that “the time bar in § 1256(a) applies to both rescission and removal

proceedings initiated based on a fraudulent adjustment of status”) (emphasis added).



       such person if that occurred and the person shall thereupon be subject to all
       provisions of this chapter to the same extent as if the adjustment of status
       had not been made. Nothing in this subsection shall require the Attorney
       General to rescind the alien’s status prior to commencement of procedures
       to remove the alien under section 1229a of this title . . . .”

8 U.S.C. § 1256(a). The final sentence was added in 1996. See Pub. L. No. 104-208,
§ 378(a), 110 Stat. 3009, 3009-649.


                                              5
Here, Singh’s removal was not based on questions arising from his earlier adjustment of

status, but instead flowed from his conviction for a later criminal offense. As Singh’s

adjustment is not the focus of this action, § 1256(a) does not apply; hence, removal

proceedings were properly commenced.3


b) Moral Turpitude

       Describing the BIA’s analysis as “strongly lacking,” Singh maintains that the

offense of conviction was not a crime of moral turpitude. See Pet’r’s Br. 13–14. Thus,

Singh argues, the agency’s rationale for deeming him inadmissible was legally faulty.

       The BIA has defined “moral turpitude” as “conduct that is inherently base, vile, or

depraved, contrary to the accepted rules of morality and the duties owed other persons,

either individually or to society in general.” Totimeh, 666 F.3d at 114 (citations omitted).

Our own construction characterizes as turpitudenous conduct that entails “reprehensible

act[s] with an appreciable level of consciousness or deliberation.” Id. (citations omitted).

Fraud is “universally recognized” as falling into the category of moral turpitude as


3 In his reply brief, Singh argues that Matter of Belenzo, 17 I. & N. Dec. 374 (B.I.A.
1980), which we cited in both Bamidele and Garcia, supports his interpretation of the
statute, but he is mistaken. The BIA’s opinion, which we found to be more convincing
than the subsequent Attorney General opinion in the case, specifically noted that the
grounds of deportability arising from that alien’s reentry “all relate[d] to the claimed
illegal procurement of adjustment. This is to mask a rescission proceeding under the
guise of a deportation proceeding.” Id. at 380 (emphasis added). Singh’s removal, by
contrast, arises out of his criminal conviction and is not connected to his adjustment of
status.


                                             6
defined by 8 U.S.C. § 1182(a)(2). See Doe v. Att’y Gen., 659 F.3d 266, 270 n.2 (3d Cir.

2011) (citing Jordan v. De George, 341 U.S. 223, 232 (1951)).

       The record reveals that Singh was convicted of one count of conspiracy under 18

U.S.C. § 1029(b)(2), which criminalizes a conspiracy “to commit an offense under

subsection (a) of this section.” Ordinarily, in determining whether a crime involves moral

turpitude, we employ a “categorical approach” that focuses “on the underlying criminal

statute rather than the alien’s specific act.” Knapik v. Ashcroft, 384 F.3d 84, 88 (3d Cir.

2004) (internal quotations, citations omitted). But when, as here, “a statute of conviction

contains disjunctive elements, some of which are sufficient for conviction of the federal

offense and others of which are not, we have departed from a strict categorical approach.”

Jean-Louis v. Att’y Gen., 582 F.3d 462, 466 (3d Cir. 2009). Employing a “modified”

categorical approach, we attempt to “determine the least culpable conduct sufficient for

conviction, and . . . measure that conduct for depravity.” Id. In so doing, we may

examine “the charging document, the plea agreement or transcript of the plea colloquy in

which the defendant confirmed the factual basis for the plea, or a comparable judicial

record of information.” Id. at 466 n.5.

       Having examined the record, we conclude that the BIA correctly deemed Singh’s

offense to have involved moral turpitude. Singh asserts that the indictment “ma[de] no

reference to which of the sub-provisions of [8 U.S.C. § 1029(a)] served as the basis for

[the prosecution],” Pet’r’s Br. 13, but he is incorrect; the indictment clearly charged a


                                              7
conspiratorial violation of subsection (a)(5), which prohibits “knowingly and with intent

to defraud effect[ing] transactions, with 1 or more access devices issued to another person

or persons, to receive payment or any other thing of value during any 1-year period”

(emphasis added). Because the convicting court must have found both fraudulent intent

and a knowing state of mind in order to support the conviction, under the modified

categorical approach Singh’s offense necessarily included moral turpitude.4 See Knapik,

384 F.3d at 88; see also Hyder v. Keisler, 506 F.3d 388, 392 (5th Cir. 2007) (describing

crime involving “dishonesty as an essential element” as on falling “well within this

[Court’s] understanding” of the definition of moral turpitude”). The BIA so held, see

A.R. 4–5, and its conclusion is subject to due deference. Mehboob, 549 F.3d at 275 n.2.5

c) Cancellation of Removal

       Singh argues that the BIA incorrectly held that his conviction qualified as an



4 Singh also argues that the BIA should have used the categorical approach, because “[i]f
[he] was actually convicted based on a determination by the court that he violated 18
U.S.C. § 1029(a)(5)[,] there would be no need for the [BIA to] conduct [] an analysis of
whether the offense [involved moral turpitude] under the modified categorical approach.”
 The modified categorical approach is only necessary due to his actual conviction under
§ 1029(b)(2), thereby requiring us to reference the charging document to ascertain which
subsection of § 1029(a) he was alleged to have violated. In practice, a “categorical”
analysis of § 1029(a)(5), which he now urges, would be functionally identical to the
modified categorical approach conducted under § 1029(b)(2).

5 We observe, too, that the Court of Appeals for the Ninth Circuit recently held that an 18
U.S.C. § 1029(a)(3) offense, which is similar to the charge at hand, was properly deemed
a crime of moral turpitude, in line with the “longstanding rule that crimes that have fraud
as an element . . . are categorically crimes involving moral turpitude.” Planes v. Holder,
652 F.3d 991, 997–98 (9th Cir. 2011).

                                             8
aggravated felony, a determination pretermitting his application for cancellation of

removal. 8 U.S.C. § 1229b(a)(3). He claims that the record does not support a

conclusion that his offense “involve[d] fraud or deceit in which the loss to the victim or

victims exceed[ed] $10,000.” 8 U.S.C. § 1101(a)(43)(M)(i); see also 8 U.S.C.

§ 1101(a)(43)(U) (defining as aggravated felony “an attempt or conspiracy to commit an

offense described in this paragraph”).

       Pursuant to 8 U.S.C. § 1229b(a), “[t]he Attorney General may cancel removal in

the case of an alien who is inadmissible or deportable from the United States if the alien .

. . has not been convicted of any aggravated felony.” Crucially, an alien who requests this

discretionary form of relief bears the burden of establishing his eligibility. 8 C.F.R.

§ 1240.8(d). “If the evidence indicates that one or more of the grounds for mandatory

denial of the application for relief may apply, the alien shall have the burden of proving

by a preponderance of the evidence that such grounds do not apply.” Id.; Salem v.

Holder, 647 F.3d 111, 115 (4th Cir. 2011).

       We agree with the BIA that Singh has not met his burden in the face of the

Government’s evidentiary proffer. An analysis under subsection (M)(i) involves two

distinct steps: first, a categorical analysis of the relevant statute to determine whether a

crime involves fraud or deceit; and second, a “circumstance-specific” approach to

determine whether the offense involved a loss exceeding §10,000 tethered to the actual




                                               9
offense of conviction. Nigel Singh v. Att’y Gen., 677 F.3d 503, 508 (3d Cir. 2012)

(citing Nijhawan v. Holder, 557 U.S. 29, 40 (2009) 6; Kaplun v. Att’y Gen., 602 F.3d 260,

265 (3d Cir. 2010)). We have already discussed the fraudulent nature of Singh’s offense.

With regard to the circumstance-specific approach, which encompasses “sentencing-

related material,” id. at 512, we observe that both the indictment and the pre-sentence

report reflect that Singh received dollar amounts in excess of $10,000 as proceeds from

the conspiracy. See A.R. 248, 279 (“In total, the defendant is accountable for

approximately $665,000 [in] fraudulent credit card charges.”). Singh has not rebutted

these facts, and his protestations regarding monetary values assigned to “other ‘relevant’

criminal conduct,” Pet’r’s Br. 16, are unavailing; there was no other criminal conduct

involved in the offense, and the figures mentioned in the indictment and pre-sentence

report are sufficiently “tethered” to the offense of conviction. Singh, 677 F.3d at 508.

Singh’s arguments to the contrary lack merit.


d) Due Process

       Finally, Singh argues that the proceedings before the agency denied him due

process. To the extent that he complains of his appearances before the IJ, we agree with

the Government that the claim is unexhausted and we lack jurisdiction to consider it.

Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012). Otherwise, we detect no sign that


6 While Nijhawan involved removal on the basis of an aggravated felony charge, its
statutory analysis of § 1101(a)(43)(M)(i) remains equally applicable in the cancellation

                                            10
the agency proceedings were unfair; this claim appears to simply restate Singh’s prior

grounds for requesting relief.

                                            IV.

       For the aforementioned reasons, we will deny this petition for review.




context, as both removal and cancellation rely on the same set of definitions.

                                            11